Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-22, drawn to a rotor blade of a wind turbine.
Group II, claim(s) 23, drawn to a splitter plate for use on a rotor blade of a wind turbine.
Group III, claim(s) 24, drawn to a method for optimizing a rotor blade of a wind turbine.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of “… a leading edge and a blunt trailing edge; a suction side and a pressure side between the leading edge and the trailing edge, wherein the suction side generates a shear layer when air flows around during operation of the wind turbine, wherein the leading edge, the blunt trailing edge, the suction side and the pressure side form a reference system in which the leading edge is arranged in front of the trailing edge and the suction side is arranged above the pressure side, and wherein, in the reference system, a profile chord direction extends from the leading edge to the trailing edge (203, 509); and 
“… a … splitter plate comprises: a root edge, wherein the root edge is arranged on the trailing edge below a transition from the suction side into the trailing edge; an end edge, wherein the end edge forms a free edge; and a surface between the root edge and the end edge, wherein the surface comprises at least one curved part between the root edge and the end edge…” (Claim 1) and similarly “… a splitter plate … comprising: a root edge, wherein the root edge is configured for arrangement on a trailing edge of the rotor blade; an end edge, wherein the end edge forms a free edge; and a surface between the root edge and the end edge, wherein the surface has at least one curved part between the root edge and the end edge …” (Claim 23), this technical feature is not a special technical feature as it 
	Fukami teaches (in reference to claim 1) a rotor blade of a wind turbine (Fig. 1: rotor blade 1 of wing turbine 110), the rotor blade comprising: a leading edge (Fig. 2: 7) and a blunt trailing edge (8), a suction side (Fig. 3A: 14) and a pressure side (12) between the leading edge (7) and the trailing edge (8), wherein the suction side generates a shear layer when air flows around during operation of the wind turbine (col 2, ll 25-37), wherein the leading edge, the blunt trailing edge, the suction side and the pressure side form a reference system in which the leading edge is arranged in front of the trailing edge and the suction side is arranged above the pressure side (Fig. 3A: arrangement as seen), and wherein, in said the reference system, a profile chord direction (along 16) extends from the leading edge (7) to the trailing edge (8); a splitter plate (Fig. 10E: 50) comprising a root edge (portion of 50 at 9), wherein the root edge is arranged on the trailing edge (8) below a transition from the suction side (14) into the trailing edge (8); an end edge, wherein the end edge forms a free edge (right end of 50); and a surface (56) between the root edge and the end edge, wherein the surface comprises at least one curved part between the root edge and the end edge (as seen in Fig. 10E). Fukami similarly teaches (in reference to claim 23) a splitter plate (Fig. 10E: 50) comprising a root edge (portion of 50 at 9), wherein the root edge is configured for arrangement on a trailing edge of the rotor blade (9); an end edge, wherein the end edge forms a free edge (right end of 50); and a surface (56) between the root edge and the end edge, wherein the surface has at least one curved part between the root edge and the end edge (as seen in Fig. 10E). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745